Citation Nr: 0416190	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
knee injury

3.  Service connection for chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from April 1964 to April 1967 
and from March 1972 to July 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of service connection for chest pain is addressed 
in the REMAND portion of the decision, below.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  Evidence received since the last final August 2001 rating 
decision is either duplicative or cumulative of previously 
considered evidence or it does not raise a reasonable 
possibility of substantiating the claims.


CONCLUSION OF LAW

1.  As new and material evidence has not been received, the 
claim for service connection for hypertension remains denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  As new and material evidence has not been received, the 
claim for service connection for residuals of a left knee 
injury remains denied.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an April 2002 RO decisions and notice 
letters thereof, as well as a September 20023 statement of 
the case, the RO provided the veteran with the applicable 
laws and regulations and gave notice as to the evidence 
needed to substantiate his claim.  In August 2001, the RO 
sent the veteran a letter, explaining the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of VA and the appellant to identify and/or 
secure evidence as well as informed him of the type of 
evidence he needed to submit in order to reopen his claim.  
Furthermore, the September 2002 statement of the case 
includes the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by statute.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has obtained all 
available service medical and dental records, as well private 
and VA treatment records.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no other indication from the 
claims folder or allegation from the veteran that any 
relevant evidence remains outstanding.  Therefore, the Board 
finds that the duty to assist is met.  38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Moreover, 
the Board notes that the veteran submitted a September 2001 
statement to the effect that he had no additional evidence to 
submit.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In determining whether evidence 
is "new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

1.	Hypertension

The veteran submitted a claim for service connection for 
hypertension in October 2000.  The medical evidence of record 
included VA treatment records from September 2000 to July 
2001.  These records noted elevated blood pressure readings 
and treatment for hypertension.  However, they did not relate 
the veteran's condition to service.  Additionally, the 
veteran underwent a January 2001 VA hypertension examination, 
wherein although the veteran reported treatment for high 
blood pressure in 1966, the examiner noted that that veteran 
was actually diagnosed "three months ago."  The diagnosis 
was hypertension under control with medication.  An August 
2001 rating decision denied service connection for 
hypertension because the medical evidence of record did not 
provide a nexus to service.  

In August 2001, the veteran submitted a claim to reopen his 
claim for service connection for hypertension.  The medical 
evidence of record included private and VA treatment reports 
and service medical records from both the veteran's periods 
of service.  Upon careful review of the record, the Board 
finds no new and material evidence to reopen of the veteran's 
claim for service connection.  With respect to the medical 
evidence of record, the Board finds that the vast majority 
does not bear directly and substantially on the issue at 
hand, i.e., whether any of the claimed disorders was incurred 
or aggravated during the veteran's period of active duty.

Service medical records are negative for treatment or 
diagnosis of hypertension. The Board notes that the only 
reference to high blood pressure is a January 1967 dental 
clinic health questionnaire, where the veteran responded that 
he had high blood pressure.   However, during his period of 
service, the veteran did not present any elevated blood 
pressure readings.  The veteran's April 1964 enlistment 
examination recorded a blood pressure reading of 110/72.  His 
February 1967 separation examination recorded a blood 
pressure reading of 122/78.  Finally, the veteran's March 
1972 enlistment examination recorded a blood pressure reading 
of 120/76.

Additionally, the Board notes that the post-service medical 
evidence pertains to recent or current treatment years after 
the veteran's active service.  The records are completely 
silent as to the veteran's history of military service or any 
hypertension suffered therein.  Hillcrest Medical Center 
records from June 1995 recount treatment for hypertension 
manifested by elevated blood pressure readings ranging from 
180/111 to 160/112.  VAMC treatment records solely recount 
treatment for hypertension controlled through medication, 
they also do not provide a nexus to service.  Since the 
evidence is not relevant to the current appeal to reopen the 
claim of service connection for hypertension, the evidence is 
not new and material.  It should be noted that the veteran's 
request to reopen the claim for service connection for 
hypertension could arguably be considered a notice of 
disagreement with the denial of service connection by the RO 
in August 2001.  However, in that correspondence, he 
specifically indicated he wished to reopen the claim and he 
subsequently filed a notice of disagreement with the denial 
to reopen the claim, which resulted in appellate 
consideration of the issue.  

2.	Left Knee  

A June 1992 rating decision denied service connection for 
residuals of a left knee because there was no evidence of a 
left knee injury during service.  The evidence of record 
included a December 1976 Medical Board evaluation regarding a 
left shoulder injury, copies of service medical records, VA 
treatment records and December 1976 and March 1992 VA 
examinations.  The March 1992 VA examiner noted pain, 
crepitation and limitation of motion of the left knee.  
However, the VA examiner was unable to find any notation of 
injury to the left knee during service.  The examiner's 
impression was minimal arthritis.  The veteran was denied 
service connection for a left knee injury because the medical 
evidence of record did not provide a nexus to service.  
Service connection was denied by rating action of June 1992 
and the veteran was notified of this action and failed to 
file a timely appeal.

The veteran reopened his claim for service connection in 
October 2000.   However, the veteran did not respond to 
December 2000 and February 2001 letters for additional 
information.   Accordingly, an August 2001 rating decision 
denied the veteran's claim to reopen because new and material 
evidence had not been presented.  The veteran did not present 
a notice of disagreement with this rating action.

In August 2001, the veteran submitted a claim to reopen his 
claims for service connection for his left knee.  The medical 
evidence of record included private treatment reports and 
service medical records from both the veteran's periods of 
service.  Upon careful review of the record, the Board finds 
no new and material evidence to reopen any of the veteran's 
claims for service connection.  With respect to the medical 
evidence of record, the Board finds that the vast majority 
does not bear directly and substantially on the issue at 
hand, i.e., whether any of the claimed disorders was incurred 
or aggravated during the veteran's period of active duty.

The post-service medical evidence pertains to recent or 
current treatment years after the veteran's periods of active 
service.  Dr. Blair's records record February 1999 treatment 
for a left knee condition.  However, the Board notes that 
February 1999 Healthsouth records note that the veteran was 
injured when a truck backed over him.  "Patient originally 
with a back injury, but recently his left knee has been 
giving out more and more frequently."  The records are 
completely silent as to the veteran's history of military 
service or any left knee injury suffered therein.  Moreover, 
the Board notes that the veteran's service medical records 
are silent as to any injury, treatment or aggravation of a 
left knee condition while in service.  Additionally, VA 
treatment records also only make references to current 
treatment; they do not provide any relationship or nexus 
between any of the veteran's current condition and the his 
period of service.  The records again do not bear directly 
and substantially on the matter at issue.  Since the evidence 
is not relevant to the current appeal to reopen the claim of 
service connection for hypertension, the evidence is not new 
and material.

Accordingly, the Board finds that there is no new and 
material evidence within the meaning of VA regulation. 38 
C.F.R. § 3.156(a). Therefore, the claims for service 
connection for hypertension and residuals of a left knee 
injury are not reopened. The appeals are denied.

ORDER

As no new and material evidence has been received to reopen 
claims for service connection for hypertension and residuals 
from a left knee injury, the claims are not reopened.  The 
appeals are denied.




REMAND

The veteran seeks service connection for chest pain.  The 
Board finds that a remand is required in order to comply with 
VA's duties to notify and assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Because the nature and 
etiology of the veteran's current chest pain is unclear, 
whether it is pleuritic or musculoskeletal in nature, the 
Board finds that there is a duty to provide the veteran with 
an examination that includes an opinion addressing the 
whether the veteran's current condition is related to 
service.  38 C.F.R. § 3.159(c)(4)(C).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.  The RO should then schedule the 
veteran for the appropriate examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's attention is directed to 
February 1967 service medical record 
which reports a 12 hour history of 
progressively worsening chest pain which 
may have been pleuritic in nature.  
Additionally, VA treatment records from 
August 2001 record treatment for 
"occasional intermittent chest pain," 
wherein the veteran recounted that he 
experiences pain like an electrical shock 
about twice a month since 1963.  The 
veteran also recounted that he started 
having these episodes when he saw a man 
get killed and "his blood pressure went 
up and he 'went into shock' and he has 
been having these ever since."  The 
examiner's report should fully set forth 
all current complaints should determine 
whether it is pleuritic or 
musculoskeletal in nature.  The examiner 
should also express an opinion as to 
whether it as likely as not that the 
veteran incurred or aggravated his 
current chest pain while in service.

3.  Thereafter, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



